IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00059-CV

                      IN THE INTEREST OF J.G.W., A CHILD



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-3037-5


                           MEMORANDUM OPINION

       Appellant, KW, appeals from a final order that was signed on November 19, 2020.

KW timely filed a motion for new trial; therefore, her notice of appeal must have been

filed within ninety days after the final order was signed, i.e., by February 22, 2021. See

TEX. R. APP. P. 26.1(a). Or a motion for extension of time to file notice of appeal must have

been filed within fifteen days after the deadline for filing the notice of appeal, i.e., by

March 9, 2021. See TEX. R. APP. P. 26.3. KW filed her notice of appeal and a motion for

extension of time to file her notice of appeal in this matter on March 17, 2021, which was

therefore untimely.

       On March 24, 2021, we issued an order in this cause notifying the parties that this

appeal may be dismissed within ten days of the date of the order unless a response was
filed showing grounds for continuing the appeal. KW responded by filing a “Request to

Continue Appeal” in which she complains about numerous delays in the trial court, all

post entry of the final order. However, KW’s response does not show grounds for

continuing the appeal. This appeal is therefore dismissed. See TEX. R. APP. P. 42.3(a).

        KW’s motion for extension of time to file her notice of appeal is also dismissed.




                                                 MATT JOHNSON
                                                 Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed April 14, 2021
[CV06]




In the Interest of J.G.W., a Child                                                   Page 2